 ITT CANNON ELECTRICITT Cannon Electric, a Divisionof InternationalTelephone and Telegraph CorporationandCom-municationsWorkers of America, AFL-CIOITT Cannon Electric,a Division of InternationalTelephone and Telegraph CorporationandCom-municationsWorkers of America,AFL-CIO.Cases 15-CA-3 131 and 15-RC-3640June 26, 1968DECISION,ORDER,AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn April 11,1968, Trial Examiner Laurence A.Knapp issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action asset forth in the attached Trial Examiner'sDecision.He also found that the Respondent had not engagedin other unfair labor practices alleged in the com-plaint,and recommended that such allegations bedismissed.The Trial Examiner found,in addition,that the Respondent's unlawful conduct had inter-ferred with a Board election held on June 14, 1967,and recommended that the election be set aside.Thereafter,the Respondent filed exceptions to theTrial Examiner'sDecision and a supporting briefand the Charging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrialExaminer'sDecision,the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent,ITT Cannon Electric,Monroe, Louisiana,itsofficers,agents, successors,425and assigns,shall take the action set forth in theTrial Examiner's Recommended Order.IT IS FURTHER ORDERED that the election con-ducted at the Respondent's plant on June14, 1967,-be, anditherebyis, set aside, and that a new elec-tion be held.[Direction of Second Election'omitted frompublication. ]'We agree with the Trial Examiner that the election held on June 14,1967, should be set aside Further,we find,contrary to the contention ofthe Respondent,that a new election should be directed The fact that theRespondent's employee complement has been substantially increased fol-lowing the June 14 election is no justification for denying employees theopportunity to decide whether or not they wish the Charging Party torepresent them for purposes of collective bargaining Accordingly,we shalldirect that a new election be held'An election eligibility list,containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorfor Region 15 within 7 days after the date of issuance of the Notice of(Second Election by the Regional Director The Regional Director shallmake the list available to all parties to the election No extension of time tofile this list shall be granted by the Regional Director except in extraordina-ry circumstances Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objections are fledExcel-star Underwear Inc ,156 NLRB 1236TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP,Trial Examiner:Followingtheir consolidation for purposes of hearing anddecision,Iheard these two cases at Monroe, Loui-siana, on February 7, 1968(alldates herein afterrefer to the year 1967).In the unfair labor practicecase,' the questions presented are whether, afterthe Communications Workers (hereinafter calledthe"Union")began efforts to organize andrepresent employees of Respondent ITT CannonElectric(hereinafter sometimes called"the Com-pany")at its Monroe plant, employees of the Com-pany were unlawfully interrogated and threatenedby two of their supervisors.In the representationproceeding, the question presented is whether anelection conducted by the Board on June 14, onpetition of the Union,should be adjudged invalidand, hence,be set aside on the basis of allegedmisconduct on the part of the Company (includingcertain of the conduct complained of in the unfairlabor practice case),as asserted by the Union.' Aswill be seen,Ihold, on the basis of findings andconclusions hereinafter stated, that:(1) in the un-fair labor practice proceeding certain of thecharges of statutory violation are sustained by apreponderance of the evidence;and that(2) in the'Following an original and an amended charge served,respectively, on,July 26and August21, 1967,the complaint in the unfair labor practiceproceeding(Case 15-CA-3131)was servedon October 9, 1967'At the election10 voteswere cast for theUnionand 14 against, with Ichallenged ballot172 NLRB No. 71 426DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentation proceeding Respondent engaged inconduct which rendered the election unfair andwhich requires setting the election aside.'I.THE BUSINESSOF THE COMPANY; THE LABORORGANIZATION INVOLVEDThe complaintalleges,the Company's answer ad-mits,and I find that the Companyis engaged, at itsMonroe plant, in the manufacture of electricalequipment and that during the 12 months preced-ing issuanceof the complaint the Company shippedfrom this plant directly to points outside the Stateof Louisiana products having a value in excess of$50,000. I find and conclude that Respondent is en-gaged in commerce and in activities affecting com-merce within the meaning of Section 2(6) and (7)of the Act.The complaintalleges,the evidence establishes,and I find and conclude that the Union is a labororganization within the meaning of Section 2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICE PROCEEDING ANDASSOCIATED CHARGES OF VIOLATION OF THE ACTA. The Chargesof InterrogationAbout March 20 the Union held an initial or-ganizationalmeeting for employees of the Com-pany, then a relatively new enterprise in Monroe.The Union then sent the Company a letterrequesting recognition as the employees' majorityrepresentative, a letter the Company received onwhat I find was March 27. A day or so later, I find,Company Supervisor Wiedeman approached thetable-like assembly location where the productionoperations were performed (apparently entirely byfemale workers totaling about 25), and, accordingto the General Counsel'switnesses, then: (1) askedMrs. Trichel what she knew about the union activi-tiesthen going on and whether she had been con-tacted in this connection; (2) asked Helen Warrenif anyone had contacted her about the Union; (3)asked Ruth Pat Lenard if she had been contactedby union officials and whether she had attended theMarch 20 meeting; and (4) asked another group offour girls on the assembly "line" if they had beencontacted by the Union. Further, according to theGeneral Counsel's evidence, when Helen WarrentoldWiedeman that she had not been contacted, heremarked: "Well, it's mighty funny, we know thatthere's union activitiesgoing on,and that there hasbeensome cardssigned";when Ruth Lenard de-nied that she had been contacted or been to theunion meeting,he stated "Well, I can't understand' The motion of counsel for the Union to correct the transcript of record,dated March 19,1968, is granted.' In concluding this conversation with Lenard, she testified,Wiedemansaid that"Mr McFarland [the plant superintendent] asked me to moseyaround here and see if I could find out how many [union]cards had beenwhy we have got a letter from the CWA [theUnion] and nobody knows anything about it andnobody has been contacted' ;4 and madea similarcommentwhen he received no informativeresponse from any of the group of four girls men-tionedabove.Further,according to Trichel,Wiedeman visited her at a local hospital on May 12(after the election proceeding had been instituted)where he urged her to "go along" with Respondentas "a newcompany" and give it "a chance"; toldher that the Company had found out that "Pat"(apparently Ruth Pat Lenard) was the head of theUnion; identified two otherladieswho he said were"going allout to campaign against the union"; andthen asked her if she had ever worked for aunionizedcompany or had ever participated inunion activities.Wiedeman was called as a witness by Respondentand on his direct examination admitted that he hadquestioned employees concerning their knowledgeabout or contacts with the Union. In response toleading questionsput by Respondent's counsel, hestated that his questioning followed the Company'sreceipt of the Union's letter claiming majorityrepresentation, and explained his interrogations, incounsel'swords, as "simply an effort to gain addi-tional information." But quite obviously, efforts byan employer during the course of a union organiza-tional campaign to ascertain from his employees in-formation concerning the extent of their involve-ment or that of other employees in such activitiesare, absent safeguardingassurancesnot given inthis case, interrogation coercive in nature and ef-fect,fullywithin the ban of the statute. Ac-cordingly, I find that in the instances describedabove,Respondent,throughWiedeman'squestionings,violated Section 8(a)(1) of the Act.In support of a further interrogation count in thecomplaint, Ruth Pat Lenard testified that aboutJune 1 Gifford, a newly hired foreman and, likeWiedeman, concededly a supervisor, sat down nextto her and, after stating that he understood that aunion wastrying to get in the plant, asked her if shehad been to a union meeting or if anyone had con-tacted her and asked her to sign a union card; thathe then paused and then stated she did not have toanswer;and that she told him she did not mind an-swering-that everybody knew she was for theUnion. On his direct examination by counsel forRespondent, Gifford responded in the negativewhen asked whether he could "recall" having "in-terrogated employees ... concerning their unionactivities, sympathies, and beliefs" about May 25 asalleged in the General Counsel's complaint.5 A per-son'sinability to recall whether he committed acertain act does not arise to the stature of a denial,signed " I credit this testimony,not denied by Wiedeman"While Lenard placed the date of this questioning as about June 1, it isclear that this is the incident given the May 25 date in the complaint. At thehearing,Igranted a motion to conform the complaint to the proof inrespect to such minor variances in dates ITT CANNON ELECTRICfor the inability to remember is as consistent withperformance of the act in question as with its non-performance.Moreover,Gifford's attention was notdrawn to the specifics of Lenard's testimony, a cir-cumstance which all the more suggests Gifford's in-ability directly to contradict Lenard's testimony. Inthis posture of things,Gifford's testimony cannot besaid to create a conflict with that of Lenard, andthe latter evidence is entitled,there being no othercontradiction of it,to acceptance,particularly inthe light of other violations on the part of Giffordsoon to be dealt with,and in the light of the earlierand contemporaneous questionings of the samecharacter engaged in by Supervisor Wiedeman. Ac-cordingly,I credit Lenard's testimony and, in viewof the nature of the questions and the surroundingcircumstances then prevailing,including the pen-dency of the election proceeding,Ifind the inter-rogationwas coercive and violative of Section8(a)(1) of the Act.B.The Alleged Threats by SupervisorGiffordGifford, a relatively young man, started work as aforeman over production employees on May 22,just some 3 weeks prior to the June 14 election.According to witnesses for the General Counsel,and in support of corresponding allegations of thecomplaint(including two amendments theretowhich the Examiner allowed at the hearing), Gif-ford engaged in the following acts in a period ofabout 5 days preceding the June 14 election:1.On June 13, in a conversation with employeeMrs. Boutwell,which he had been at pains to ar-range the day before,he told Mrs.Boutwell that theCompany would close its doors if the Union camein,which,he indicated,the Company could easilydo because it did not have a large plant investmentand only had a limited amount of assembly equip-ment and machines in the plant;"and further toldMrs. Boutwell that if the Union were to come in thehospitalization and vacation benefits provided bythe Company might not be as good as those then ineffect.'2.Either about a week or about 2 days beforethe election,Gifford first told a group of about sixgirls at their work stations that the employees weregoing to lose such benefits as vacations,insurance,and sick leave if the Union came in, because in thatevent such benefits would have to be negotiated(with the Union); and then,when challenged as towhether such benefits were going to be lost, hestated that he could not tell but"probably"the em-ployees would lose them.'3.On June 1.3, the day before the election, andon several previous occasions not dated,Gifford' The plant structure is owned by the city of Monroe and utilized by theCompany under leaserTestimony of Mrs Boutwell8 Testimony of Ruth Pat LenardTestimony of Lenard427told employee Lenard that for the Company to shutdown the plant would be like packing "a suitcase,"since it did not have enough equipment in the plant"to fool with the union."9Gifford's testimony with respect to these variousalleged incidents was most unimpressive.Called tothe stand by Respondent he was subjected to a se-ries of leading questions by Respondent's counsel,the same procedure Respondent's counsel had fol-lowed with respect to the interrogation incidentpreviously dealt with. Asked whether he could "re-call" making any threats of loss of benefits or plantclosure to Boutwell,or any threats to Lenard, hereplied in the negative.He then confirmed that hehad been given a copy of the complaint for "reviewand study,"whereuponRespondent'scounselsummarized each of the items of misconduct at-tributed to Gifford in paragraph 8 of the complaintand asked him, as to each allegation,if it was true.To these questions he gave negative replies. Obvi-ously, generalized and conclusionary testimony ofthischaracter is not very persuasive.And histestimony under cross-examination by counsel forthe Union casts doubt on his credibility.As one il-lustration,he first testified that he had learnedabout the union activity from"talk" among em-ployees(whom he could not identify),but later ad-mitted that his knowledge actually was gained, notin this fashion,but from instructions he was givenby a superior,a Mr. Roe, at the time he was hired.As another example of evasion and self-contradic-tion, after admitting that he discussed the Unionwith employees,he was asked what it was he toldthe employees about the Union.At first,he fencedwith counsel for the Union in responding"You'rekind of putting me on the spot,though,to justcome out with something."Pressed by counsel, hestated that the most important thing he told the em-ployees was"to be able to think for themselves";then that,in talking to Boutwell on June 13, he ex-plained to her both"the union's" and"the com-pany's" side. Later,he contradicted himself; whileimplicitly admitting that he engaged in considerablecommunication with the various employees in the 2weeks preceding the election,he denied that he wastalking to them about the Union,asserting that"We'd laugh and talk"and that he was just ob-taining "family information."For reasons all too obvious,I reject Gifford's pur-ported denials and credit the testimony of theGeneral Counsel's witnesses that he uttered theabove-described threats.Each of those threats wascoercive and in violation of Section 8(a)(1) of theAct.10Other threats assertedly made by Gifford call fora different disposition.Thus,according to Ruth Pat10Other threats attributed to White, a senior administrativeofficial ofRespondent, were not incorporated in the complaint as issued or byamendment at the hearing These incidents are,however,within theUnion's objections to the election in the representation proceeding and, inthat connection,are considered below 428DECISIONSOF NATIONALLABOR RELATIONS BOARDLenard, on an occasion some 4 or 5 days before theelection, when Gifford and one of the two Negrogirls"got into an argument ... because she wastalking," Lenard overheard Gifford say that "theunion discriminated against colored girls." Em-ployee Trichel testified that on the day before theelection Gifford came to the assembly line wherehe talked for an hour to the two Negro girls, for themost part "in low tones" which, I infer, Trichelcould not hear. However, Trichel testified, towardthe end Gifford stood up and she heard him tellthese twogirls(following some critical commentsabout the Union): "If the union does come in," hesaid, "since we have [the] company has made apolicy of hiring colored people," he said, "theunion will discriminate against you all, and if theydo come in," he said, "the benefits will have tostart from scratch." In further questioning, thewitness said the benefits Gifford referred to were"vacations with pay" promised by the Company.For the reasons indicated above, I credit thistestimony over Gifford's previously describeddenials.In connection with these threats, there is relevanttestimony given by H. E. White, then "Director ofPersonneland Administrative Services" for theCompany with headquarters in Los Angeles. Whitekept in close touch with developments at the Mon-roe plant springing from the Union's organizationaleffort."During the election period" he made anumber of trips to Monroe, on which occa-sionshe spoke to individual employees, and on oneof these trips he attended an "open house" whichthe Company held for the employees on June 3. Headdressed the employees as a whole at a meetingcalled by the Company in the plant on June 13, andhe spent the bulk of the remaining part of that day,and some time on the morning of the election (heldat 10 a.m.), talking to employees at their stationson the assembly line. White testified that becauseof a report which had reached him from a sourcehe could not positively identify, but possibly from asupervisor, he went to the two Negro girls on theafternoon of June 13 and, as he further testified,said to them:... I understand that you have been told bysomebody, and I told them I didn't know who,that if theunionshould get in, that youNegroeswould be fired or discriminatedagainst.And that further that you would losevacation, your accrued vacation. And I don'tknow-I want you to know what the companyposition is."Neither of the two Negro girls testified.12And see the reasoning of my colleague Peterson in an unreportedTERMEDIATE REPORT AND RECOMMENDED ORDER"inDixieBelleMills,Inc.,et al.,Case l0-CA-5208 (IR-240-63),issuedMay 17,1963.And they said that-and I said that we do notdiscriminate, you are not going to lose any va-cation regardless of what happens at the elec-tion, and the only way, there was a third point,that you may have been told that if the Uniongets in, you cannot be fired.And I want you to understand specifically thatthe only way you would get fired with ITTCannon, union or no union, is for non-per-formance of work ....Then I asked them did they have any ques-tions,did they understand this. And theyboth nodded, it was not a two-way conver-sation;Idon't think they said anything.All they said was "Yes, sir"; and that kindof thing, "we understand." And that was all.White's testimony is undisputed and I credit it."IfGifford's statements stood alone, his threat ofloss of paid vacations if the Union should "comein," i.e., if it should win the election, would plainlyrepresent a threatened reprisal by the Company inviolationof Section 8(a)(I) of the Act. And(although I have not had the benefit of any briefingon this important subject by the General Counsel)the same would seem to be true of his threat of ra-cial discrimination, albeit at the Union's initiative,if it won the election. For the employees per-missibly could draw from such a statement by anemployer representative an implication that theCompany would acquiescein somesuch move ordemand by the Unionin its dealingswith the Com-pany if the Union were elected the employees' bar-gaining representative. Thus, a statement of thiskind places, or can place, Negro employees in fearof jeopardizing their jobs in the event of their sup-port of a union seeking election as the employees'bargaining representative. Such a threat is asdestructive of the self-organization rights guaran-teed to employees by Section 7 of the Act as anyother form of threat to their employment securitybased on their exercise of those statutoryrights,and hence comes within the proscriptions of Sec-tion 8(a)(1) of the Act. SeeBoyce Machinery Cor-poration,141 NLRB 756, 762-763.12But Gifford's variousstatementsto the Negrogirls do not stand alone or unrelieved. On the con-trary, they were followed in time, as I find, byWhite's pointed talk to the two girls on these sub-jects and his effective disavowal of the substance ofwhat Gifford had said and his adequateassurancesthat there would be no company actioneither inOn the other hand, whether(if it stood alone)Gifford's statement ofJune 9 or 10 would violate the Act under the reasoning ofBoyceMachinerywould depend on a determination whether, in all the surrounding circum-stances, his statement that the Union discriminated against Negroes shouldbe interpreted as referable to the outcome of the election even though itcontained no such explicit point of reference. ITT CANNON ELECTRIC429the form of loss of vacations or of racial discrimina-tion,whatever the election's outcome. In the cir-cumstances, the coercive effect of Gifford's state-ments should be regarded as having been overcomeand these charges should, therefore, be dismissed.III.THE REPRESENTATION PROCEEDINGThat Respondent engaged in conduct prejudi-cially affecting the result of the election, as con-tended by the Union in its objections, is clear.Within the determinative time period (the periodbetween the filing of the representation petitionand the date of any election), SupervisorsWiedeman and Gifford engaged in coercive inter-rogation of employees, and Gifford made the vari-ous unlawful threats of reduction and loss ofbenefits, and of reprisal by plant closure, previouslyfound. All of this misconduct on the Company'spart is encompassed in those objections of theUnion which were set down for hearing in thisproceeding.The Union's Objection 2 further alleges thatcompany representatives made the threat that whenthe election was over those employees who votedfor the election would be discharged. In line withthisobjection, while under cross-examination byRespondent's counsel, employee Trichel volun-teered that on the morning of election day, butprior to conduct of the election, Mr. White stated(towhom is not indicated) that "the ones whovoted union were going out the door" when theCompany found them out; and, while under ex-aminationby counsel for the Union, employeeLenard testified that, on the day preceding the elec-tion and in response to a question put to him byemployee Aline Lanham as to what would happenwhen the election was over, White stated "Well,I imaginewhen the company finds out who's in-volved in all this, they will go out the door." 13White denied having made any such statements,which, while they theoretically might have been,were not charged as unfair labor practices by theGeneral Counsel in the complaint case before me.On this record, I am not prepared to credit theemployee testimony over that of White. Suchoutright threats of discharge are rather inconsistentwith the general pattern of White's conduct asrevealed in the evidence before me. Moreover,Miss Trichel's testimony, as I have remarked, wasnot brought out on her direct examination either bycounsel for the General Counsel or for the Union,but was volunteered toward the end of her cross-ex-aminationby counsel for Respondent; and Lanham,to whom White is said to have made one such state-ment, did not testify. Furthermore, Mrs. Lenard,who testified to the statement White allegedly madetoMrs. Lanham, when asked whether she couldhave been mistaken, responded with the less thancategorical answers: "I don't think so. I don't be-lieve I could have misunderstood that." All in all, Ithink it more likely than not that White did notmake the explicit and virulent threats attributed tohim, and that the General Counsel's witnessesshould not be regarded as having accurately over-heard whatever he may have been saying to thirdpersons on these occasions. Accordingly, I creditWhite's testimony and find that the statements at-tributed to him are not sustained by a preponder-ance of the proof. 14Accordingly, I find that so much of the Union'selection objections before me as encompass Wiede-man's interrogation of Mrs. Trichel on May 12, Gif-ford's interrogationofMrs. Lenard on or aboutJune 1, and the various threats I have found Giffordmade as listed under paragraphs 1, 2, and 3 of sec-tion II, B, above, are sustained by the evidence.This conduct amply sufficed to intimidate the em-ployees and affect the outcome of the election tothe prejudice of the Union. Accordingly, the elec-tion held on June 14 should be set aside.'5IV.CONCLUSIONSOF LAW IN THE UNFAIR LABORPRACTICE CASEBy coercive interrogations of its employees con-cerning their union sympathies or activities, and bycoercive threats of plant closure and loss or reduc-tion of employment benefits, all as found above,Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) of the Act. The saidunfair labor practices are unfair labor practices af-fecting commerce within the meaning of the Act.Respondent has not engaged in the other unfairlabor practices charged herein.Aline Lanham did not testify"The Union,in relation to its election Objection 5 (that the company"created a pervasive atmosphere of fear and economic reprisals among itsemployees")relies onWhite's circulation, among the employees on themorning of the election, of a newspaper account of a strike called by somelocal of the Union against some contractor in the Shreveport,Louisiana,area(Resp.Exh 2)But there is nothing in this article(which merely setsforth certain statements made to the newspaper by the union and the em-ployer involved, including an employer statement that nonreturningstrikers might be replaced)that can be considered other than the legitimateelection propoganda of an employer'sAt the hearing,counsel for Respondent Company moved to dismissthe representation proceeding In this connection, counsel stated thattowardthe end of 1967, the Companyhad, by movingmicroelectronicproductionto theMonroe plantfrom California,made a distinct change inthe natureof theproduction operationsthere, andthat whereas the em-ploymentforceat the time of the June1967 election consisted only ofsome 25 employees, of whom only 7 remainedemployed at thetime of thehearing, on the hearing datethe work force totaled some 135-140 em-ployees and, to meetemployment requisitionsalreadyissued, was due toexpand soonto about 250 employees The Examinerdenied the motion inview ofthe necessity thathe determine whetherthe June electionshould beset aside.Of course, if theBoard agreesthat the election should besetaside,Respondentis at libertyto assert in subsequent proceedings in therepresentation case the facts represented for suchrelevance as they mayhave on the question of a second election or otherwise 430DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYThe order which I recommend the Board issuerequires the Company to cease and desist from theunfair labor practices found and, as affirmative re-lief, to post appropriate notices.In the representation case, my proposed ordercalls for setting aside the prior election.Whatfurther order should be entered by the Board inthat case, whether with respect to a further elec-tion or otherwise, is for the Board to determine.Upon the foregoing findings of fact and conclu-sions of law, and upon the entire record in the case,I recommend that the Boardissuethe following:ORDERRespondent, ITT Cannon Electric, a Division ofInternational Telephone and Telegraph Corpora-tion, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Coercively interrogating its employees con-cerning theirunionactivities or sympathies;(b) Threatening to close its plant, or to effect areduction or loss of employee benefits, in the eventits employees should selecta union astheir bargain-ing representative or otherwise because of theirunionactivities or sympathies;(c) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their right to self-organization, to form,join, or assist Communications Workers of Amer-ica,AFL-CIO, or any other labor organization, tobargain collectively through representatives of theirown choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection.2.Take the following affirmative steps designedto effectuate the policies of the Act:(a) Post at its plant in Monroe, Louisiana, copiesof the attached notice marked "Appendix.""' Co-pies of said notice, on forms provided by the Re-gionalDirector for Region 15 , after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not al-tered, defaced, or covered by any other material.(b) Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,11 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United StatesCourt of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order -what steps have been taken to comply herewith.17IT IS FURTHER ORDERED that those portions of thecomplaint as to which no violations have beenfound are hereby dismissed.IT IS FURTHER ORDERED that the election con-ducted in Case 15-RC-3640 be, and it is hereby,set aside.'T In the event that this RecommendedOrder is adopted by the Board,this provisionshall be modified to read: "Notify theRegionalDirector forRegion 15,in writing,within 10 days from the date ofthis Order,what stepsRespondent has takento complyherewith -APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand inorder to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT unlawfully question you con-cerning yourunionactivities or sympathies.WE WILL NOT threaten to close our plant orto take away or reduce any of your employ-mentbenefits,includingpaidvacations,because of the way you vote in any union elec-tion or otherwise because of yourunionactivi-ties or sympathies. .WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your right to self-organization, tojoin, vote for, or assist Communications Work-ers of America, AFL-CIO, or any other labororganization, to bargain collectively throughrepresentatives of your own choosing, and toengage inconcerted activities for the purposeof collective bargaining or other mutaual aid orprotection or to refrain from any or all suchactivities.All our employees are free to become or remain,or refrain from becoming or remaining, members ofCommunications Workers of America, AFL-CIO.ITT CANNONELECTRIC, ADIVISION OFINTERNATIONALTELEPHONE ANDTELEGRAPH CORPORATION(Employer)DatedBy(Representative) (Title)This noticemustremain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced,'or covered by any othermaterial. ITT CANNON ELECTRIC431If employees have any question concerningthisOffice,T6024 FederalBuilding(Loyola), 701notice or compliance with its provisions, they mayLoyola Avenue, New Orleans,Louisiana 70113,communicate directly with the Board's RegionalTelephone527-6391.